Matter of Mullen v Mullen (2020 NY Slip Op 02423)





Matter of Mullen v Mullen


2020 NY Slip Op 02423


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, WINSLOW, AND BANNISTER, JJ.


386 CAF 18-02178

[*1]IN THE MATTER OF JAMES M. MULLEN, JR., PETITIONER-APPELLANT,
vJACKIE ELAINE MULLEN, RESPONDENT-RESPONDENT.
IN THE MATTER OF JAMES M. MULLEN, JR., PETITIONER-APPELLANT,
vJACKIE ELAINE MULLEN, RESPONDENT-RESPONDENT. 
IN THE MATTER OF DARCIE L. MASSUCCI, PETITIONER-RESPONDENT,
vJAMES M. MULLEN, JR., RESPONDENT-APPELLANT, AND JACKIE ELAINE MULLEN, RESPONDENT-RESPONDENT.


PETER J. DIGIORGIO, JR., UTICA, FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT. 
PAUL A. NORTON, CLINTON, FOR RESPONDENT-RESPONDENT.
MARK P. MALAK, CLINTON, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered October 31, 2018 in proceedings pursuant to Family Court Act article 6. The order, among other things, awarded primary physical custody of one of the subject children to petitioner-respondent Darcie L. Massucci. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court